DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 9, “said frame is decoratively shaped to resemble a recognizable form.”
Claim 10, “said frame is decoratively shaped to resemble one or more animals.”
Claim 11, “said propulsion device is decoratively shaped to resemble natural appendages.”
Claim 12, “one or more electronically controlled lights mounted on said frame, which lights may communicate with separate and additional apparatuses of this claim; and one or more hand controls which activate said lights.”
Claim 15, “one or more of said lights are infrared or laser-tag style lights.”
Claim 16, “said lights may be controlled by an outside source, such as a gamemaster, whether it be manually, automatically, or when in the vicinity of a separate and additional apparatus of this claim.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5, 7, 11, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said propulsion device " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim should read “said one or more propulsion device”.
Claim 4 recites the limitation "said propulsion device " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4 the phrase "flipper-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "flipper-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "said propulsion device " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is vague and indefinite because it is not readily apparent what structure is encompassed by “configured in accordance with said playing surface” since the “type of playing surface has not been established.
Claim 11 recites the limitation "said propulsion device " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, is vague and indefinite because it is not readily apparent what structure is encompassed by “said lights may be controlled by an outside source, such as a gamemaster, whether it be manually, automatically, or when in the vicinity of a separate and additional apparatus of this claim” since no separate and additional apparatuses have been recited or claimed.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "said lights " in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “said one or more lights”.
Claim 16, is vague and indefinite because it is not readily apparent what structure is encompassed by “ when in the vicinity of a separate and additional apparatus of this claim” since no separate and additional apparatuses have been recited or claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raubuck et al (5,807,185) hereinafter (Raubuck).
Claim 1, Raubuck discloses an apparatus for supporting a human player, and for propelling a playing object across a playing surface, said apparatus comprising: 
a frame (combination of frame 18 having first 14 and second 16 extensions, for adjustably attaching to the frame of a wheelchair 12; figures 2 and 4) with a height and width sized for a human player, which frame provides support to said player; 
surface contact elements (the wheelchair includes a plurality of wheels which allows the assembly to roll on a support surface) which are situated on the bottom of said frame (figure 1), which surface contact elements glide or roll along said playing surface; 
one or more movable propulsion devices (bat 54 as shown in figure 2 and/or bottom portion of club 70 as shown in figure 4) mounted at said playing surface to contact a playing object, and 
one or more hand controls (handle 66; column 4, lines 27-41, lines 66-67 and column 5, lines 1-9) which operate said propulsion device through a mechanism connecting said hand controls with said propulsion device.
Claim 2, Raubuck shows the width and height of said frame are adjustable (column 2, lines 7-14).
Claim 3, Raubuck shows said propulsion device comprises hockey stick blades (column 5, lines 10-12).
Claim 4, Raubuck shows said propulsion device comprises pinball flipper-like paddles (figure 4 shows the blade substantially resembles a pinball flipper-like paddle).
Claim 5, Raubuck shows said propulsion device is interchangeable (column 5, lines 10-20).

Claim 9, Raubuck further shows said frame is decoratively shaped to resemble a recognizable form (the frame is in the shape of a wheel chair).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 12-14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raubuck et al (5,807,185) hereinafter (Raubuck) in view of Salvan (8,973,935).
Claim 7, Raubuck shows said surface contact elements are interchangeable and may be configured in accordance with said playing surface (the surface contact elements are capable of being interchanged or modified and configured to be more suitable for different support surfaces; column 5, lines 21-34).  Should applicant disagree with the Examiner’s position, then applicant’s attention is brought to the Salvan reference (figures 16-18) which shows that the surface contact elements maybe interchanged or altered to accommodate different support surfaces.
Claim 8, Raubuck discloses the claimed device with the exception of the lighting incorporated into the apparatus.  However, as disclosed by Salvan (column 7, lines 42-44) it is known in the art to incorporate lighting on wheelchairs.  It would have been obvious to one of ordinary skill in the art to have used such lighting for Raubuck’s assembly given that Salvan teaches such is an appropriate manner to provide lighting when ambient light is low or not available.
Claim 12, Raubuck discloses an apparatus for supporting a human player, and for propelling a playing object across a playing surface, said apparatus comprising: 
a frame (combination of frame 18 having first 14 and second 16 extensions, for adjustably attaching to the frame of a wheelchair 12; figures 2 and 4) with a height and width sized for a human player, which frame provides support to said player; 
surface contact elements (the wheelchair includes a plurality of wheels which allows the assembly to roll on a support surface) which are situated on the bottom of said frame (figure 1), which surface contact elements glide or roll along said playing surface; 
one or more hand controls (handle 66; column 4, lines 27-41, lines 66-67 and column 5, lines 1-9).
Raubuck discloses the claimed device with the exception of the lighting incorporated into the apparatus and the hand control capable of activating the light.  However, as disclosed by Salvan (column 7, lines 42-44) it is known in the art to incorporate lighting on wheelchairs.  It would have been obvious to one of ordinary skill in the art to have used such lighting for Raubuck’s assembly given that Salvan teaches such is an appropriate manner to provide lighting when ambient light is low or not available.
Claim 13, Raubuck shows wherein said frame is capable of fitting through a course or maze.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


Claim 17, Raubuck shows said surface contact elements comprise wheels (figure 1 shows a plurality of wheels).
Claim 18, Raubuck shows said surface contact elements are interchangeable and may be configured in accordance with said playing surface (the surface contact elements are capable of being interchanged or modified and configured to be more suitable for different support surfaces; column 5, lines 21-34).  Should applicant disagree with the Examiner’s position, then applicant’s attention is brought to the Salvan reference (figures 16-18) which shows that the surface contact elements maybe interchanged or altered to accommodate different support surfaces.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raubuck et al (5,807,185) hereinafter (Raubuck).
Claims 10-11, Raubuck discloses the claimed device with the exception of the decorative shape of the frame and/or the propulsion device. It has been held that a change in shape and/or form is generally recognized as a matter of obvious change in aesthetics which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed frame and/or the propulsion device was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 12 above, and further in view of Adams (7,369,943).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ma/
30 September 2021